Citation Nr: 9930519	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for residuals of 
compression fracture of T-11.

3.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to March 
1996.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence that the veteran 
aggravated his pre-existing bilateral pes planus during 
military service.

3.  The veteran's compression fracture of T-11 was directly 
due to intoxication resulting from his voluntary ingestion of 
alcohol to enjoy its intoxicating effects.

4.  The veteran's claim for service connection for a right 
knee disability is not plausible.





CONCLUSIONS OF LAW

1.  Pre-existing bilateral pes planus was not aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

2.  The veteran's compression fracture of T-11 was the result 
of his willful misconduct and did not occur in the line of 
duty. 38 U.S.C.A. §§ 105, 5107 (West 1991); 38 C.F.R. §§ 
3.1(n), 3.301(c)(3) (1999).

3.  The veteran's claim for service connection for a right 
knee disability is not well-grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran maintains, in substance, that he aggravated his 
pre-existing bilateral pes planus while in the service.  He 
contends that he did not have symptoms of pes planus before 
his service, but experienced pain during active service which 
has continued to the present.  He asserts that without the 
extreme physical activity of service, his pes planus would 
not have increased in severity.  The veteran also asserts 
that he warrants service connection for residuals of a 
compression fracture at T-11, because he was provided 
inadequate emergency medical care which allowed the injury to 
increase in severity.  The veteran also asserts that service 
connection is warranted for a right knee condition.  He 
maintains that he had right knee pain during service, that 
continues to the present, due to his service-aggravated pes 
planus.  The veteran asserts that without the extreme 
physical activity of service, his right knee disability would 
not have occurred.  Accordingly, a favorable determination is 
requested.

The veteran's service medical records have been associated 
with his claims file.  His September 1987 report of 
enlistment medical examination notes pes planus.  On his 
September 1987 enlistment report of medical history the 
veteran reported foot trouble.  

In October 1988, the veteran was referred for a podiatry 
consultation for evaluation for orthotics for his boots, 
because of pronated feet, right greater than left, and 
persistent knee pain.  On examination, pronation and a 
history of shin splints and calf cramps were noted.  

In October 1988, the veteran complained of bilateral 
retropatellar pain in the knees, of 6 years' duration with 
the latest exacerbation of 1 week's duration, the right 
greater than the left.  He said that his knees gave out, with 
the bones popping and grinding.  The assessment was bilateral 
retropatellar pain syndrome, right greater than left.  After 
consultation with a specialist, the veteran was provided an 
assessment of rule-out retropatellar pain syndrome, possibly 
secondary to foot mechanics.  

On a September 1990 report of medical history, the veteran 
reported a "trick" or locked knee and broken bones.  He 
denied foot trouble; recurrent back pain; bone, joint or 
other deformity; and swollen or painful joints.  

On November 22, 1992, the veteran was seen at an emergency 
room after falling from a second story balcony during a party 
while celebrating a typhoon and his upcoming transfer from 
Guam.  He was noted to be drunk, obnoxious and combative.  
His blood alcohol level was .255 mg/dl.  The veteran reported 
drinking 3 beers and 2 shots and deciding to sit on a second 
story ledge with a friend.  The assessment/diagnosis was 
status-post fall, ETOH intoxication.  It was noted that there 
was no fracture of the cervical spine or lumbosacral spine.  
Radiographic examination of the cervical spine was negative.  
Other assessments consisted of musculoskeletal trauma and 
alcohol-related event.  

An April 1995 report of a periodic medical examination 
reflects that clinical evaluation of the veteran's feet, 
lower extremities and spine was normal.  The summary of 
defects and diagnoses listed history of compression fracture 
at T-11.  An April 1994 periodic report of medical history 
indicates that the veteran denied a "trick" or locked knee; 
foot trouble; bone, joint or other deformity; and swollen 
joints.  He noted recurrent back pain and broken bones.  

On an October 1995 periodic report of medical history, the 
veteran reported recurrent back pain and broken bones.  He 
denied a "trick" or locked knee; foot trouble; bone, joint 
or other deformity; and swollen or painful joints.

According to a March 1996 report of separation medical 
examination, bilateral pes planus was noted on clinical 
evaluation.  The summary of defects and diagnoses provided 
that the veteran had chronic back pain since a November 1992 
fracture of T-11, and bilateral pes planus.  

On a March 1996 separation report of medical history, the 
veteran indicated swollen or painful joints, broken bones, 
recurrent back pain, "trick" or locked knee, and foot 
trouble.  He elaborated that his knees gave occasional pain 
with physical activity; he had fractured his T-11 vertebra in 
November 1992; he had daily back pain of various levels; he 
had experienced knee problems since age 12, possibly related 
to weak arches/flat feet by orthopedics; had weak arches, 
occasional pain with running, walking for extended periods of 
time, and standing; slept only 3 to 4 hours a night because 
of back pain; wore a back brace while doing any type of 
physical activity; and had been advised of the possibility of 
reconstructive back surgery.

In May 1996, the veteran submitted a VA Form 21-4176 Report 
of Accidental Injury.  He reported becoming intoxicated 
during a typhoon/going away party, and falling from a second 
floor balcony (approximately 20 feet) onto his head and neck.  
He said that radiographic examination of the lower back at 
that time was negative, but that he had abrasions on his 
middle back with swelling.  He explained that the doctor 
failed to conduct a radiographic examination of this area, 
and hence the compression of T-11 was not discovered.  

A June 1996 VA administrative decision concluded that the 
injuries sustained by the veteran on November 22, 1992, were 
the result of willful misconduct.  

During a May 1997 RO personal hearing, the veteran testified 
that after his fall from the second story balcony on Guam, he 
was not held overnight at the hospital as doctors had 
ordered.  Rather, he was driven home in conditions in which 
no vehicle should have been on the roads.  

The veteran confirmed that he had been drinking before the 
accident, and that there were typhoon conditions at that 
time.  He said that he had been taken by ambulance to the 
emergency room that evening, and that there was no reason to 
question his reported blood alcohol level.  The veteran said 
that a fracture was never mentioned to him at that time, and 
that he was ordered to bed rest for several days, than 
several more days, before he returned to duty.  The veteran 
then had extreme problems even when walking.  He said that 
most of his duty was performed sitting down, and that he had 
to change positions often while sitting.  He reported that if 
he was not working he was in bed.  He said that shortly after 
the accident, he was approved for reenlistment despite having 
a football-size swollen area on his back.

He said that the compression fracture of T-11 had not been 
discovered during the emergency room treatment, and was not 
discovered until 2 years later by a radiographic examination.  
He said that he had been told by doctors during service that 
if the fracture had been discovered the night of the 
accident, the progression would have stopped and his 
residuals would not have become so severe.  The veteran 
summarized that because of the lack of attention to detail 
during his care immediately after his fall, he currently had 
pain everyday.  

The veteran said that he did not think that any intervening 
event was the cause of his fracture at T-11, because his back 
symptoms were relatively continuous since the November 1992 
accident.  He said that it was his understanding that doctors 
felt that his fracture at T-11 was a result of his November 
1992 accident.  

Regarding his pes planus, the veteran testified that in 
October 1988, he was issued shoe inserts because he was 
having severe pain during running that affected his knees and 
feet.  The pain was reportedly continuously present during 
running and marching.  The symptoms reportedly progressed and 
he needed an ace bandage on his feet and knees and later a 
neoprene wrap on his knees.  The veteran said that he 
currently had the same foot symptoms.  He said that he was 
told during his separation medical examination that most 
likely his pes planus would not have progressed if he had 
done only the physical activities of an average person.  He 
stated that prior to service, he was not an avid athlete and 
had never used arch supports.  He said that he was never put 
on physical profile while on active duty, other than once in 
connection with a fracture involving the left knee.

Regarding his right knee, the veteran said that pain began 
right after boot camp, when he had to run everyday.  He 
reported that the pain was extreme and there was sometimes 
swelling.  He said that he was told at that time that the 
pain was related to his pes planus.  Currently, he still had 
right knee pain and a tendency to hyperextend the knee.  He 
reported that he had undergone no post-service medical care 
for the right knee.  He asserted that without the physical 
activity of active duty and boot camp, his right knee would 
not have worsened any more than if he had done only the 
physical activities of an average person.  He confirmed his 
belief that his right knee disability was the result of his 
pes planus.  

II.  Legal Analysis.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304, 3.306.

With regard to aggravation of a pre-existing disability, VA 
regulations provide that a veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304.

In addition, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 C.F.R. § 3.306.

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

A.  Entitlement to service connection for bilateral pes 
planus.

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for pes planus is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  

Based on a careful review of the record, the Board finds that 
the veteran's pes planus pre-existed service.  The report of 
the veteran's September 1987 enlistment medical examination 
indicates that the veteran had pes planus at that time.  The 
Board also finds that the veteran once had painful symptoms 
of pes planus in service, as shown by a medical report in his 
service medical records.  There is no evidence contradicting 
the veteran's testimony that his pes planus was asymptomatic 
prior to service.

The Board also recognizes that the veteran supports his claim 
for service connection for pes planus by testifying that he 
had no symptoms before service, and that his military service 
aggravated his pes planus.  In general, while laypersons are 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
aggravation, they are indeed competent to describe their 
observations.  Espiritu v. Derwinski, 2 Vet. App. at 492 
(1992).  In this case the Board finds that the veteran's 
testimony is material insofar as it shows that he felt no 
symptoms relating to pes planus prior to entering active 
service, and felt symptoms relating to pes planus during his 
active service.

However, the veteran is not competent to provide a medical 
opinion that his pes planus underwent a permanent, chronic 
aggravation during his service.  Id.  In this regard, the 
Board notes that there are no post-service medical opinions 
or clinical findings in the record that the veteran's active 
service permanently and chronically aggravated his pes 
planus, increased the severity of the underlying pathology, 
or represented anything other than normal, temporary or 
intermittent flare-ups on use.  In fact, there is no evidence 
that the veteran has ever sought medical treatment for pes 
planus at any time since his separation from service.  
Regardless of whether the veteran had symptoms of pes planus 
prior to his military service, this fact tends to show that 
the veteran's military service did not permanently aggravate 
his pes planus. 

As there is no evidence that the veteran aggravated his 
bilateral pes planus during military service, service 
connection is denied.

B.  Entitlement to service connection for residuals of 
compression fracture of T-11.

The Board finds that the appellant's claim for service 
connection for residuals of compression fracture of T-11 is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy, 1 Vet. App. at 81; Gilbert, 1 Vet. App. at 55.  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The law provides that an injury or disease incurred during 
active military, naval or air service will be deemed to have 
been incurred in line of duty, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105.  Further, 38 
U.S.C.A. § 1110 provides that no compensation shall be paid 
if the disability is a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  Before finding 
basic eligibility for VA compensation benefits in this case, 
there must be a determination of whether the veteran's 
compression fracture of T-11 was caused by his own 
wrongdoing, thereby overcoming the presumption of incurrence 
in line of duty.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violations of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  A service 
department finding that injury was not due to willful 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA. 38 C.F.R. § 3.1(n).

The simple drinking of an alcoholic beverage is not of itself 
willful misconduct.  However, if in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

The veteran's service medical records show that he had a 
blood alcohol level of .255 mg/dl when seen at an emergency 
room on November 22, 1992.  The veteran has also stated that 
there is no reason to dispute his reported blood alcohol 
level.  In determining willful misconduct, laboratory tests 
bearing on the issue of alcoholic intoxication are to be 
considered together with all other factors and circumstances, 
using as a guide the standards used by the National Safety 
Council and others which note that a blood alcohol percentage 
of .10 or more creates a presumption that the person was 
under the influence of intoxicating liquor.  VA MANUAL M21-1, 
Part IV, para. 11.04(c)(2) (April 3, 1992).  Thus, the 
objective evidence establishes, and it is undisputed, that 
the veteran was intoxicated at the time he fell off the 
second floor balcony.  The Board finds this fact to be 
overwhelmingly probative in serving to establish that the 
veteran had deliberately, knowingly and intentionally 
consumed an excessive amount of alcohol in order to enjoy its 
intoxicating effects.

Further, it may be inferred that the veteran's judgment was 
impaired when he elected to sit on a second floor balcony.  
This is consistent with him being in a severely impaired 
state due to his alcohol intoxication.  It is well 
established that alcohol use results in appreciable 
impairment of the physical and mental faculties, and an 
individual who achieves or approaches a drunken state, in 
taking certain actions, is acting with wanton and reckless 
disregard of the probable consequences.  The Board thus finds 
that the facts of this case are sufficient to demonstrate 
alcohol abuse constituting willful misconduct as defined by 
governing criteria.  Based on the available record, the 
entirety of the evidence establishes that the proximate cause 
of the veteran's injury was impaired judgment from 
intoxication due to his ingestion of alcohol, for its 
intoxicating effects while celebrating a typhoon and his 
upcoming transfer from Guam.   Accordingly, the Board 
concludes that the proximate cause of the compression 
fracture of T-11 was the veteran's willful misconduct, and 
the requested VA compensation benefits are therefore 
precluded.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.1, 3.301. 

Despite the veteran's testimony, the Board finds no evidence 
that the veteran's emergency medical care at the time of the 
accident was inadequate and led to additional disability.  
Treatment records show that radiographic examination was 
conducted, and that no fractures were found of the cervical 
spine or lumbo-sacral spine.  The veteran has submitted no 
medical evidence that his treatment was inadequate, or that 
it resulted in additional disability.  Ideally, such an 
opinion would be based on a review of the record.  As a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, 2 Vet. App. at 492.  

C.  Entitlement to service connection for a right knee 
disability.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for a right knee 
disability.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81; Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for a right knee disability to be well-
grounded.  Initially, there must be competent (i.e. medical) 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Secondly, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Layno v. Brown 6 
Vet. App. 465, 469 (1994).  Finally, there must be evidence 
of a nexus between the in-service injury or disease and the 
current disability, as shown through medical evidence.  
Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Despite the veteran's complaint of bilateral knee pain in 
October 1988, supported at that time by a medical diagnosis, 
the veteran's March 1996 separation medical examination found 
no clinical abnormality related to the veteran's right knee.  
Moreover, there is no post-service medical evidence of any 
complaints, findings, symptoms, or diagnoses pertaining to 
the right knee. 

The Board recognizes the veteran's hearing testimony that he 
has a right knee disability, related to pes planus or to 
physical activity performed during active duty.  However, he 
has submitted no medical evidence to support his contentions.  
Ideally, such an opinion would be based on a review of the 
record.  As a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis.  Espiritu, 2 Vet. App. at 492.  Therefore, his own 
testimony is inadequate to constitute evidence of a current 
right knee disability, or render his claim for service 
connection for a right knee disability well-grounded.   

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no proof of present 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992)."  Brammer, 3 Vet. App. at 225. 

As there is no medical evidence that the veteran currently 
suffers from a right knee disability, the Board finds that 
the veteran has not submitted evidence of a well-grounded 
claim, and therefore this appeal is denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of 
his failure to meet his obligation in the adjudication 
process by not submitting adequate evidence and because the 
outcome would be the same whether the claim was treated as 
not well-grounded or adjudicated on the merits, the Board 
concludes that he has not been prejudiced by this approach.  
See generally Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Service connection for bilateral pes planus is denied.

The award of compensation benefits for residuals of a 
compression fracture of T-11, due to willful misconduct, is 
denied.

Evidence of a well-grounded claim for service connection for 
a right knee disability not having been received, the appeal 
is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

